Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 21, 28, 37. The prior art of records does not suggest the combination of “determine that the first class indirectly implements the first interface based on a comparison of the method signature for the one or more directly implemented methods within the first class to a method signature of the one or more first interface methods that are indirectly implemented by the first class;  instrument the first class based on the determining that the first class indirectly implements the first interface; and load the first class into memory subsequent to instrumenting the first class.”.
More specifically the prior art does teach “A non-transitory computer-readable storage medium comprising computer-readable instructions stored thereon that, when executed, are configured to cause a processor to at least: receive a first class, the first class indirectly implementing a first interface, wherein the first class extends a second class that directly implements the first interface, the first interface including one or more first interface methods that are indirectly implemented by the first class; identify one or more directly implemented methods within the first class; determine a method signature for one or more of the directly implemented methods within the first class; determine that the first class indirectly implements the first interface based on a comparison of the method signature for the one or more directly implemented methods within the first class to a method signature of the one or more first interface methods that are indirectly implemented by the first class; instrument the first class based on the determining that the first class indirectly implements the first interface; and load the first class into memory subsequent to instrumenting the first class” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199